Citation Nr: 1543154	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  11-10 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.

3. Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for residuals of eye injury, and if so, whether service connection is warranted.

4. Entitlement to an increased rating for right upper peripheral neuropathy.

5. Entitlement to an increased rating for right lower peripheral neuropathy.

6. Propriety of rating reduction for non-Hodgkin's lymphoma from 100 percent to non compensable effective October 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran's daughter


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to September 1967.  He died in March 2015.  The appellant is his surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from November 2007, October 2008 and July 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In the November 2007 decision, the RO denied service connection for bilateral hearing loss and tinnitus and found no new and material evidence to reopen the claim for service connection for residuals of an eye injury.  In the October 2008 decision, the RO reopened but denied claims for service connection for bilateral hearing loss and tinnitus, as well as found no new and material evidence to reopen the claim for service connection for residuals of an eye injury.  In the July 2009 decision, the RO granted service connection for right lower and upper extremity neuropathy with separate 10 percent evaluations and reduced the rating for Non-Hodgkin's' lymphoma from 100 percent to noncompensable effective October 1, 2009.  The Veteran filed a timely appeal of the decisions and requested a hearing before a member of the Board.  However, the Veteran died in March 2015 prior to the hearing.  

That same month, the appellant, the Veteran's surviving spouse, filed an application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits.  In an April 2015 decision, the RO granted entitlement to service connection for the cause of the Veteran's death and Dependents' Educational Assistance but did not address the service connection claims pending at the time of the Veteran's death.  Although the appellant has not been formally notified of her acceptance as a substitute claimant, the file indicates that the RO has treated the appellant as a valid substitute.  Therefore, the Board will proceed to adjudicate the claim.

The appellant appeared at a hearing before the undersigned in July 2015.  A transcript of the hearing is of record.

The issue of entitlement to service connection for bilateral hearing loss being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim for service connection for residuals of eye injury was previously denied by the RO in a decision dated March 2002.  The Veteran did not appeal that decision and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed the notice of the determination to the Veteran.

2. New evidence received since the time of the final March 2002 decision does not relate to an unestablished fact necessary to grant the Veteran's claim of entitlement to service connection for residuals of eye injury.

3. The Veteran's tinnitus began in service.

4. The Veteran's right upper and lower extremity neuropathy was manifested by no more than mild, incomplete sensory loss.

5. The Veteran last received treatment for his service-connected non-Hodgkin's lymphoma in 2007, with no subsequent recurrence of active disease.

6. The Veteran had dry mouth and loss of sense of taste as residuals of his non-Hodgkin's lymphoma.


CONCLUSIONS OF LAW

1. The March 2002 rating decision denying service connection for residuals of eye injury is final.  38 U.S.C.A. § 7015(c) (West 2014), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014). 

2. Evidence submitted to reopen the claim of entitlement to service connection for residuals of eye injury is not new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

4. The criteria for an evaluation in excess of 10 percent for right upper extremity neuropathy have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8515 (2014).

5. The criteria for an evaluation in excess of 10 percent for right lower extremity neuropathy have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8520 (2014).

6. The discontinuance of the 100 percent evaluation for the Veteran's non-Hodgkin's lymphoma, effective October 1, 2009 was proper.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.105(e), 3.344, 4.117, Diagnostic Code 7715 (2014).

7. The criteria for service connection for dry mouth as secondary to non-Hodgkin's lymphoma have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

8. The criteria for service connection for loss of sense of taste as secondary to non-Hodgkin's lymphoma have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In a March 2002 decision the RO denied service connection for residuals of an eye injury.  The Veteran did not file a notice of disagreement with the decision and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period, thus the decision became final.  In a November 2007 decision, the RO denied service connection for tinnitus and hearing loss and denied reopening the claim for service connection for residuals of an eye injury.

In October 2008, within a year of the November 2007 decision, the Veteran again claimed service connection for tinnitus and hearing loss, stating that he has had both conditions since an explosion in service, and again claimed service connection for residuals of an eye injury.  The RO interpreted the Veteran's statement as claims to reopen; however, construing the Veteran's statement liberally, the Board finds that the Veteran's correspondence should be considered a notice of disagreement.  Further, his statement constitutes new evidence with respect to his claim for service connection for hearing loss and tinnitus.  Therefore, new and material evidence is not required to reopen the claims for service connection for hearing loss and tinnitus.

However, new and material evidence is required to reopen the Veteran's claim for service connection for residuals of an eye injury.  The basis for the RO's March 2002 denial was that the evidence did not show any current residuals of an eye injury.  The Board notes that the Veteran is already service connected for status post removal pygeria, right and left eye.

Evidence added to the Veteran's file since the March 2002 denial include VA treatment records, which do not reflect a diagnosis of eye injury residuals, and a December 2008 VA examination that found that the Veteran's only eye disabilities were postoperative status pterygium surgery and age-related presbyopia.  The Veteran's own statements regarding getting debris in his eyes due to an explosion in service are redundant of previous statements.  The Veteran's daughter's testimony before the Board in July 2015 was only that the Veteran had related that his eye problems were due to service, but do not relate to any specific diagnosis of eye injury residuals beyond his service-connected status post pygeria removal.  Thus, while new evidence has been submitted, it is not sufficient to reopen the claim as it does relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

Therefore, the issue of service connection for residuals of an eye injury is not reopened.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In multiple statements filed in connection with his claim, including in August 2008, the Veteran has maintained that he has had ringing in his ears since an explosion in service.

The Board notes that when the Veteran underwent a VA audiological examination in May 2013, the examiner noted that the Veteran's tinnitus did not onset until three years after service in opining that it was less likely than not related to military noise exposure.

However, as the Veteran had otherwise maintained that his tinnitus began in and has continued since service, the Board finds that giving him the benefit of the doubt, service connection for tinnitus is warranted.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

The Veteran had a 10 percent rating for right upper extremity neuropathy under Diagnostic Code 8515 and a 10 percent rating for right lower extremity neuropathy under Diagnostic Code 8520.

Diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve.  Id.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  

For the lower extremities, paralysis of the sciatic nerve is rated under Diagnostic Code 8520. 38 C.F.R. § 4.124a.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve.  Id.  Moderately severe incomplete paralysis of the sciatic nerve is rated at 40 percent and severe incomplete paralysis of the sciatic nerve is rated at 60 percent.  Id.  Severe incomplete paralysis is characterized by marked muscular atrophy.  Id.  Complete paralysis of the sciatic nerve characterized by the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost is rated at 80 percent.

For the upper extremities, paralysis of the median nerve, affecting the hand, index finger, and thumb, is rated under Diagnostic Code 8515.  38 C.F.R. § 4.124a.  A 10 percent rating is warranted for mild incomplete paralysis.  Moderate incomplete paralysis of the major side is rated at 30 percent and severe incomplete paralysis or the major side is rated at 50 percent.  Complete paralysis of the major side is rated at 70 percent.

In July 2015, the Veteran's spouse testified that the Veteran's fingers were so numb he couldn't button his shirt or zip his pants without help and even almost cut his little finger off and didn't feel it.  He also, reportedly, could not feel his feet and had to look to put his shoes on.  The Veteran's daughter stated that the Veteran could hold something but could not feel it.  She also stated that he fell several times due to his legs and feet being numb.  Neither the appellant nor the Veteran's daughter indicated when such problems began.

The Board acknowledges the testimony of the appellant and the Veteran's daughter, but finds that the medical evidence of record does not support that the Veteran experienced such significant neurological problems. 

On VA examination in April 2009 the Veteran reported numbness in the hands and feet.  The examiner found the Veteran's vibration sense moderately diminished in all extremities.  Reflexes in his upper extremities were 1+ and equal.  In the lower extremities they were trace to 1+ and equal at the knees and trace to absent at the ankles.  Sensory was intact to fine touch and position.  The examiner noted the Veteran had normal gait and muscle strength.  The Veteran reported he could walk as far as he needed to.  The examiner described the Veteran's neuropathy as mild, incomplete sensory loss.

Subsequent medical records do not note continuing problems with neuropathy.  An April 2013 VA treatment note states that no gross motor or sensory deficits were noted.  A December 2013 treatment note reflects that the Veteran had no gait disturbance.

The Board puts significant probative weight on the medical evidence of record, which reflects a number of other complaints the Veteran reported to his treating medical providers, but does not reflect reports of problems with neuropathy.  The VA treatment records are complete through the end of January 2014, and the Board finds that if the Veteran were having such difficulties with his right upper and lower extremities through that time it would have ordinarily been recorded in his records.

The Board appreciates the testimony of the appellant and the Veteran's daughter as to the reduction in the Veteran's functionality that occurred presumably closer to the end of his life.  However, the Board notes that neither is a medical professional such that she would be able to competently testify that the Veteran's sensory problems were related to his right upper and lower peripheral neuropathy caused by treatment for his non-Hodgkin's lymphoma versus another cause.  

The Board finds that overall the evidence does not support a rating in excess of 10 percent for either upper or lower right extremity neuropathy.  The objective medical testing in 2009 reflects only mild, incomplete sensory loss and VA treatment records over the next four and a half years do not show an increase in neuropathy symptoms such that a higher rating would be warranted.

Based on the forgoing, the Board finds that a preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine does not apply, and the claim must be denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's right upper and lower extremity neuropathy.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected right upper and lower extremity neuropathy that would render the schedular criteria inadequate.  The Veteran's symptoms, including sensory loss, are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Rating Reduction

Service connection for non-Hodgkin's lymphoma was granted by way of a November 2007 rating decision.  An initial 100 percent rating was assigned pursuant to 38 C.F.R. § 4.117, Diagnostic Code 7715, effective March 19, 2007. 

Diagnostic Code 7715 provides for the assignment of a 100 percent rating for non-Hodgkin's lymphoma with active disease or during a treatment phase.  A note to the rating criteria provides that, if there has been no local recurrence or metastasis, rate on residuals. 

The Veteran was advised at the time of the November 2007 decision that the disability would be the subject of a future review examination. 

In January 2009 the Veteran underwent a VA examination at which his non-Hodgkin's lymphoma was noted to be in remission after finishing therapy 14 to 15 months prior with no recurrence.  At the examination the Veteran complained of daily fatigue and weakness, dryness of the throat, loss of taste, decreased appetite, and inability to gain weight.  

Following that examination, the RO proposed reducing the disability evaluation from 100 to 0 percent in a February 2009 rating decision.  In an accompanying February 2009 notice letter, the Veteran was informed of the proposal to reduce the disability rating from 100 percent to 0 percent.  

The Veteran underwent a review examination of his non-Hodgkin's lymphoma in April 2009.  The review examination found that non-Hodgkin's lymphoma was in remission.  The Veteran complained of dry mouth and loss of appetite.  He reported gaining some weight.

In a July 2009 rating decision, the RO reduced the rating for non-Hodgkin's lymphoma from 100 percent to 0 percent, effective October 1, 2009, and this appeal ensued.

There is no question that a disability may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280   (1992). 

VA law requires that, when a reduction in evaluation of a service-connected disability is deemed to be warranted, and such reduction will result in a decrease in payment of compensation benefits being made, a rating proposing the reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified and furnished detailed reasons for the reduction and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  See 38 U.S.C.A. § 5112; 38 C.F.R. § 3.105(e).

Additionally, under 38 C.F.R. § 3.105(i) , the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice. 

Here, the rating reduction resulted in a decrease in the combined rating; therefore, the provisions of 38 C.F.R. § 3.105(e) are applicable; however, the Veteran did not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements for rating reductions.  A proposed rating was issued by the RO in February 2009, prior to the reduction.  In that decision, the RO set forth the material facts and reasons for the proposed reduction, noting that the Veteran's non-Hodgkin's lymphoma was in remission. 

In a letter accompanying the rating decision, the Veteran was given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  That letter also informed him that he had a right to a predetermination hearing, provided that a request for such a hearing was received by VA within 30 days from the date of the notice. 

The Veteran responded to the proposal to reduce his rating by letter received in March 2009.  He did not request a hearing.  The RO reduced the rating to 0 percent in a July 2009 rating decision.  As the Veteran was notified of the proposed reduction and afforded the opportunity to attend a hearing and submit additional evidence, the Board finds that the procedural requirements for a rating reduction were met. 

The substantive requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b).  However, the 100 percent rating had not been in effect for five years.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are not directly applicable in this case.

With respect to disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  However, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-421 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

After a review of the all of the evidence in this case, the Board finds that the reduction of the rating for non-Hodgkin's lymphoma from 100 percent to 0 percent, effective October 1, 2009, was proper, and a restoration of the 100 percent rating is not warranted.  In so finding, the Board notes that the evidence indicates that the level of disability had improved at the time of the reduction, and that such improvement was reasonably likely to continue, inasmuch as there was no active disease and no ongoing treatment for an active disease.

A review of the Veteran's treatment records from the time of the reduction through the date of his death do not indicate that the Veteran experienced a recurrence of his non-Hodgkin's lymphoma at any point.  The Board acknowledges the testimony of the Veteran's daughter that they were told that even if the mass stopped growing it would come back in another place, and in fact did in the Veteran's case, so he was never cancer free.  In that respect, the Board notes that the Veteran was diagnosed with lung cancer in 2013, and separately service connected and assigned a 100 percent rating for that condition.  However, the evidence does not show that the Veteran's non-Hodgkin's lymphoma recurred.  The Board notes that complete remission and cure of the underlying disease are not required to reduce a 100 percent rating for non-Hodgkin's lymphoma.  Rather, the criteria contemplate that a 100 percent rating will only be assigned with active disease or during a treatment phase.  Therefore, reinstatement of a 100 percent rating is not warranted.

The Board notes that in his March 2009 notice of disagreement, the Veteran did not request reinstatement of his 100 percent evaluation, but rather argued that he should be rated for his residual disabilities, including those noted on VA examination.  In September 2009 he specifically noted residuals including chronic dry mouth, problems swallowing, and numbness of the face and throat for which he had not been rated when his non-Hodgkin's lymphoma schedular rating had been reduced from 100 percent to noncompensable.  The Board notes the RO did assign the Veteran a rating for right upper and lower extremity neuropathy as a residual of treatment for his non-Hodgkin's lymphoma.

The Board finds that the evidence does support that the Veteran experienced dry mouth as a residual.  In addition to the Veteran's statements and VA examinations, VA treatment records from 2011 and 2012 indicate the Veteran continued to experience dry mouth, or xerostomia, likely due to the radiation treatment for his non-Hodgkin's lymphoma.  Therefore, he should be service-connected for that condition.

The Board further finds that he should be service-connected for loss of sense of taste as a residual.  In addition to the Veteran's statements and VA examinations, VA treatment records reflect a diagnosis of loss of taste.

The Board also notes that the Veteran reported trouble swallowing in his September 2009 statement.  However, no trouble swallowing was noted on VA examination in January or April 2009 as a residual of his non-Hodgkin's lymphoma.  Further, he was found to have mild chronic gastritis in March 2009, which was not noted to be related to his non-Hodgkin's lymphoma treatment.  Also, VA treatment records from 2013 contain several notations where the Veteran denied dysphagia at that time.  Thus, the Board finds that a preponderance of the evidence weighs against finding that the Veteran had trouble swallowing as a residual of his non-Hodgkin's lymphoma.

The record further does not support any other residuals of non-Hodgkin's lymphoma.  Although the Veteran reported generally of some fatigue after his treatment for non-Hodgkin's lymphoma and problems gaining weight, any such general symptoms have not been specifically attributed to his non-Hodgkin's lymphoma and appeared to resolve.

Therefore, the Board grants service connection for dry mouth and loss of sense of taste as secondary to the Veteran's non-Hodgkin's lymphoma.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   

In the context of a claim to reopen, the VA must provide a notice letter that describes what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Such letter was provided in May 2007 with respect to the Veteran's claim to reopen his claim for service connection for residuals of eye injury.

The claim for higher initial ratings for right upper and lower peripheral neuropathy arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in April 2011, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

The undersigned VLJ who conducted the July 2015 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination with respect to his peripheral neuropathy in April 2009.  The examiner, a medical professional, listened to the Veteran's assertions and performed the necessary tests.  The Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

New and material evidence has not been received to reopen the claim for service connection for residuals of eye injury.  The request to reopen this claim is denied.

Service connection for tinnitus is granted.

A rating in excess of 10 percent for right upper extremity neuropathy is denied.

A rating in excess of 10 percent for right lower extremity neuropathy is denied.

The 100 percent schedular rating for non-Hodgkin's lymphoma was properly reduced effective October 1, 2009 and the claim for restoration is denied.

Service connection for dry mouth as secondary to non-Hodgkin's lymphoma is granted.

Service connection for loss of sense of taste as secondary to non-Hodgkin's lymphoma is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issue of entitlement to service connection for hearing loss.

In August 2008 the Veteran stated that he has had hearing problems bilaterally since an explosion in service.

The Veteran was afforded a VA examination in May 2013.  The examiner opined that the Veteran's hearing loss was not caused by or a result of an event in military service because the Veteran had normal hearing on separation from service in June 1967.

The United States Court of Appeals for Veterans Claims (Court), in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

Thus, as the May 2013 VA examiner offered no additional rationale for his opinion beyond that no hearing loss was detected at the time of the Veteran's discharge from service, the opinion stands in contrast to the ruling in Hensley.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Based on the forgoing, a supplemental VA opinion as to the etiology of the Veteran's bilateral hearing loss is necessary.  The rationale for the opinion must include a complete discussion of all potential factors so as to determine whether there is a relationship between the Veteran's current bilateral hearing loss and service.

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental medical opinion from May 2013 VA examiner or, if unavailable, another suitably qualified VA examiner, addressing the likelihood of a relationship between the Veteran's bilateral hearing loss and his service.  

All relevant records, to include a copy of this remand as well as the claims folder, must be made available to and reviewed by the reviewer/examiner in conjunction with the examination or review.  The reviewer/examiner must confirm in the examination report that the claims folder was reviewed.

Based on review of the record, the reviewer/examiner should render an opinion as to whether it is at least as likely as not (i.e., to a 50 percent degree of probability or greater) that the Veteran's bilateral hearing loss had its onset during military service or is otherwise causally or etiologically related to the Veteran's active service, to include noise exposure, or whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent).

In so doing, the examiner should discuss causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.  

2. Thereafter, readjudicate the pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


